Citation Nr: 1127434	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  10-21 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to service connection for Meniere's disease.

5.  Entitlement to service connection for a bleeding ear condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to April 1952.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran was provided a Travel Board hearing in April 2011.  A transcript of the testimony offered at this hearing has been associated with the record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has bilateral hearing loss, tinnitus, vertigo, Meniere's disease and a bleeding ear condition attributable to service.  He specifically relates these conditions to a 1951 incident where, during a training exercise, an artillery shell burst over his head, and ruptured his right ear drum, and a piece of shrapnel broke his tooth and lodged in his tongue.  He and his wife have offered statements and testimony as to continuing symptomatology, including hearing problems, tinnitus, balance problems, and bleeding of the right ear.  

Meniere's disease is a "disorder of the membranous labyrinth of the inner ear that is marked by recurrent attacks of dizziness, tinnitus, and deafness."  Cromley v. Brown, 7 Vet. App. 376, 377 (1995).  

The Veteran's discharge (DD Form 214) shows that he served with an artillery unit.  

The Veteran's service medical records are not in the claims file and the National Personnel Records Center (NPRC) has indicated that they were destroyed in the 1973 fire.   In November 2008, the RO issued a memorandum in which it determined that no service treatment reports were available, and that any additional attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(d) (2010).  

The Veteran is apparently in receipt of disability benefits from the Social Security Administration (SSA).  There is no indication of any effort to obtain the records associated with his claim for SSA benefits.  Appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Upon remand of this matter, the RO should attempt to obtain the Veteran's SSA records and associate them with the claims file.

The Veteran has testified that he received treatment at the Wichita VA Medical Center (VAMC) for his conditions as far back as 1969, with written statements indicating VA treatment beginning in 1984 ("Dr. B"), or 1989.  See Veteran's statement (VA Form 21-4138), received in May 1991; claim (VA Form 21-526), received in May 1991).  Other than treatment for symptoms not in issue in 1961, the earliest VA medical records contained within the claims file are dated in July 1991.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek these records.  38 C.F.R. § 3.159(c).  Upon remand, the AMC/RO should attempt to obtain any outstanding clinical records dated prior to July 1991, which are not currently associated with the claims file.  

Finally, VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

The Veteran essentially asserts that he has had ongoing symptoms since his service.  An October 2008 VA ENT consultation note shows that the Veteran had a piece of metal on the posterior aspect of his tongue, which the Veteran identified as shrapnel.  Given the foregoing, on remand, the Veteran should be afforded appropriate examinations, and etiological opinions should be obtained.  McLendon, 20 Vet. App. at 83.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination(s), and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. §§ 3.158 and 3.655 (2010).    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Appropriate efforts should be made to obtain from the SSA the records pertinent to the Veteran's claim for SSA disability benefits.  If such records are unavailable a notation to that effect should be made in the claims file.

2.  Attempt to obtain any VA medical records not currently associated with the claims file, particularly any records from the Wichita VAMC dated prior to July 1991 which are not currently associated with the claims file.  

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for appropriate VA examination(s) to address the presence, nature and etiology of any bilateral hearing loss, tinnitus, vertigo, Meniere's disease, and bleeding ear condition.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  A complete history of acoustic trauma/noise exposure, and perceived hearing loss, tinnitus, vertigo, Meniere's disease, and bleeding ear symptoms in-service, and post-service, should be obtained from the Veteran.  

a)  Based on the examination and review of the record, the examiner is asked to provide an opinion with respect to each diagnosed disability (bilateral hearing loss, tinnitus, vertigo, Meniere's disease, and a bleeding ear condition) as to whether each is at least as likely as not (i.e. a 50 percent probability or greater) attributable to the Veteran's active duty service in any way.

b) If the examiner(s) cannot express any part of the requested opinions, the examiner(s) should explain the reasons therefor.

c) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4.  Thereafter, readjudicate the issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



